Case 1:18-cV-OllOO-RP Document 10 Filed 12/28/18 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

John Pluecker, Obina Dennar, Zachary
Abdelhadi, and George Hale

 

-vs_ Case NO_: 1=18-cv-01100-R1>

 

Ken Paxton, Texas Attorney General; Board of
Regents of the University of Houston System, in
the name of the University of Houston; et al.

 

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Comes now Bl'ial¥ M- HallSS , applicant herein, and
moves this Court to grant admission to the United States District Court for the Western District of
'I`exas pro hac vice to represent Plai"tiffs in this case, and would
respectfully show the Court as follows:

l. Applicant is an attorney and a member of the law firm (or practices under the name oD

American Civii Liberties Union Foundation, Inc.

 

With offices at

 

 

Mailing addl~ess: 125 Broad Street, 18th Floor
City, Statc, Zip Cocie: Ne“’ YOl'k, NY 10004
Telephone; (212) 549-2500

 

Facsimile: (212) 549-2654

 

LJ.)

Case 1:18-cV-01100-RP Document 10 Filed 12/28/18 Page 2 of 6

 

 

Since May 18, 2016 , Appficant has been and presently is a member of and in
good Standing With the Bar of the State of New York .
Applicant’s bar license number is 5437751

 

Applicant has been admitted to practice before the following courts:

Coart: Admission date:

See attached

 

 

 

 

 

 

 

 

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no ionger admitted to practice):

 

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings While a member of the bar of any state or federal court, except as provided

below:

 

 

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

 

lO.

Case 1:18-cV-01100-RP Document 10 Filed 12/28/18 Page 3 of 6

Appiicant has read and is familiar with the Local Rules of the Western District of Texas and

will comply with the standards of practice set out therein

Sefect one:

[|

Applicant has on file an application for admission to practice before the United
States District Court for the Western District of TeXaS.
Applicant has co~counsel in this case who is admitted to practice before the United

States District Court for the Western District of Texas.

 

 

 

Co..¢mms@]; Edgar Safdivar

Mai]ing address; P.O. Box 8306

cny, srare, zip Code: Houston, TX 77288
Telephone: (713) 325-7011

 

Should the Court grant applicant’s motion, Applicant shall tender the amount of $l 00.00

pro hac vice fee in compliance with Local Court Rule AT-l(f)(Q) [checl<s made payable

to: Clerk, U.S. District Conrt].

Should the Court grant applicants motion, Applicant shall register as a filing user within 10

days of this order, pursnant to Administrative Policies and Procedures for Electronic Filing

in Civii and Criminal Cases in the Western District of Texas.

Case 1:18-cV-01100-RP Document 10 Filed 12/28/18 Page 4 of 6

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Brian M. HallSS to the Western District of Texas pro hac vice

 

for this case only.

Respectfully submitted,

Brian M. Hauss
[printed name of Applicant]

%M‘<e»-`

V[sigléture of Applicant]

 

CERTIFICATE OF SERVICE

 

I hereby certify that l have served a true and correct copy of this motion upon each
attorney of record and the original upon the Clerk of Court on this the 28th day of
December , 2018

Brian M. Hauss
[printed name of Applicant]

%/\` ,é,__\

isignature of Applicant] (/

 

Case 1:18-cV-01100-RP Document 10 Filed 12/2_8/18 Page 5 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

John Pluecker, Obina Dennar, Zachary
Abdeihadi, and George Hale

 

_Vs_ Case NO_ 1=13-cv-01100-RP

 

Ken Paxton, Texas Attorney General; Board of
Regents of the University of Houston System, in
the name of the University of Houston; et al.

 

Q..BMB

BEIT REMEMBERED on this the day of , 20 , there
was presented to the Court the Motion for Admission Pro Hac Vr`ce filed by

Brian M- HH\JSS (“Applicant”), counsel for Plaintiffs and

 

 

the Court, having reviewed the motion, enters the following order:

lT IS ORDERED that the l\/lotion for Admission Pro Hac Vt`ce is GRANTED, and Applicant
may appear on behalf of Plailltiff$ in the above case.

IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, Shall,
in compliance with Local Court Rule AT-l(f)(Z), ` immediately tender the amount of $100.00,
made payable to: Clerk, U.S. District Court.

lT IS FURTI-IER ORDERED that Applicant, pursuant to the Administrative Policies and
Procedures for Eiectronic Filing in Civil and Criminal cases in the Western District of Texas, shall
register as a filing user within 10 days ofthe date of this Order.

IT IS FINALLY ORDERED that Applicant’s Pr'o an Vr`ce status shall not become effective

until Applicant has compiied With all provisions of this Order.

SiGNED this the day of 20

 

UNITED STATES DISTRICT JUDGE

Case 1:18-cV-01100-RP Document 10 Filed 12/28/18 Page 6 of 6

BRIAN M. HAUSS ~ COURT ADMISSIONS

State of New York (5/18/2016)

State of California (inactive) (12/1/2012)

U.S. Supreme Court (11/29/2017)

U.S. Court of Appeals for the Third Circuit (08/29/2018)

U.S. Court of Appeals for the Ninth Circtlit (10/9/2018)

U.S. District Court for the Northern District of California (4/7/2016)
U.S. District Court for the Southern District of New York (8/3 0/2016)
U.S. District Court for the Eastern District of Michigan (5/11/2016)
U.S. District Court for the Northem District of Texas (11/9/2016)
U.S. District Court for the District of North Dakota (1/4/2017)

